Citation Nr: 0310915	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The veteran's claims file was 
transferred to the Cleveland, Ohio, Regional Office (RO).

The Board notes that the veteran submitted an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) that changed his appointed representative to 
the American Legion, effective on April 21, 2003.


REMAND

A preliminary review of the record indicates that due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  In correspondence received in May 
2003, the veteran requested a video conference hearing before 
a Member of the Board.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge (Member of the 
Board) at the next available opportunity.  
Prior to the hearing the RO should inform 
the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA).

The purpose of this REMAND is to comply with due process 
requirements.  After the hearing is conducted, the case 
should be returned to the Board, in accordance with appellate 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




	                  
_________________________________________________
	STEVEN L. COHN	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




